905 F.2d 1538
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Elizabeth SHAHID, Plaintiff-Appellee,v.CITY OF DETROIT;  James O'Connor;  Joseph Schmidt;  GeorgeBlakey;  Defendants-AppellantsCounty of Oakland, et al., Defendants
Nos. 90-1618, 90-1646.
United States Court of Appeals, Sixth Circuit.
June 18, 1990.

Before MILBURN and DAVID A. NELSON, Circuit Judges;  and LIVELY, Senior Circuit Judge.

ORDER

1
The defendants have filed two notices of appeal from the district court's judgment in favor of the plaintiff following a jury trial in this civil rights action.  The district court entered judgment for the plaintiff on April 27, 1990.  Within ten days of the entry of judgment, as computed pursuant to Fed.R.Civ.P. 6(a), the defendants filed a motion for judgment notwithstanding the verdict.  While that motion was pending, the defendants filed a notice of appeal which failed to specify the defendants seeking to appeal.  (Case No. 90-1618).  Subsequently, the defendants filed an amended notice of appeal in which the defendants-appellants are specifically named.  (Case No. 90-1646).  The materials before this Court indicate that the defendants' motion for judgment notwithstanding the verdict is still pending.


2
This Court lacks jurisdiction in both appeals.  The failure to name a party in a notice of appeal constitutes a failure of that party to appeal.  Fed.R.App.P. 3(c);  Torres v. Oakland Scavenger Company, 108 S.Ct. 2405, 2407 (1988);  see also Minority Employees of the Tennessee Department of Employment Security, Inc. v. Davis, 901 F.2d 1327 (6th Cir.1990) (en banc).  Accordingly, the notice of appeal in Case No. 90-1618 fails to confer jurisdiction to this Court.  Even though this error was corrected in the amended notice, however, this Court nevertheless lacks jurisdiction.  A notice of appeal filed prior to the disposition of a timely motion for judgment notwithstanding the verdict shall have no effect.  Fed.R.App.P. 4(a)(4);  see also Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).  A new notice of appeal must be filed within the prescribed time measured from entry of the order disposing of the motion.  Id.  Accordingly, both appeals are premature.


3
It is therefore ORDERED that the appeals in Case Nos. 90-1618 and 90-1646 are dismissed sua sponte for lack of jurisdiction, without prejudice to the defendants' right to perfect a timely appeal upon disposition of the pending motion.  Rule 9(b)(1), Local Rules of the Sixth Circuit.